Citation Nr: 0200437	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  93-05 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for headaches, 
from an initial grant of service connection, currently rated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for cervical 
anterior subluxation of C3 on C4, from an initial grant of 
service connection, currently rated as 10 percent disabling.

3.  Entitlement to an evaluation in excess of 20 percent from 
May 21, 1997 to May 3, 1998, for lumbosacral strain with 
diffuse degenerative changes.

4.  Entitlement to an increased evaluation for lumbosacral 
strain with diffuse degenerative changes, currently rated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO), which denied the benefits sought on appeal.   

As the appeal regarding the evaluations of the service-
connected headaches, and cervical and lumbosacral spine 
disabilities involve original claims, the Board has framed 
those issues as shown on the title page.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran has not expressly withdrawn his appeal for an 
increased rating for his lumbosacral spine disability; and 
has not expressly indicated that he is satisfied with the 
rating increases of 20 (effective May 1997) and 40 percent 
(effective May 1998), assigned during the pendency of the 
claim.  Therefore, the Board must presume that the veteran is 
continuing his increased rating appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From September 23, 2000, the veteran's headache 
disability has been diagnosed as migraine and has not been 
shown to be productive of prostrating attacks.

3.  Prior to September 23, 2000, the veteran's headache 
disability was not diagnosed as migraine and has not been 
shown to be productive of prostrating attacks.

4.  The veteran's cervical anterior subluxation of C3 on C4, 
is not shown to be productive of more than slight limitation 
of motion.

5.  From May 4, 1998, the veteran's lumbosacral strain with 
diffuse degenerative changes is not shown to be productive of 
pronounced intervertebral disc syndrome with persistent 
symptoms.

6.  Prior to May 4, 1998, the veteran's lumbosacral strain 
with diffuse degenerative changes is shown to be productive 
of severe intervertebral disc syndrome with recurring attacks 
with intermittent relief; but not productive of pronounced 
intervertebral disc syndrome with persistent symptoms.


CONCLUSIONS OF LAW

1.  As of September 23, 2000, the criteria for an evaluation 
in excess of 10 percent for a headache disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8100 (2001).

2.  Prior to September 23, 2000, the criteria for a 
compensable evaluation for a headache disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8100 (2001).
 
3.  The criteria for an evaluation in excess of 10 percent 
for cervical anterior subluxation of C3 on C4 have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5290 (2001).

4.  As of May 4, 1998, the criteria for an evaluation in 
excess of 40 percent for lumbosacral strain with diffuse 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5293 (2001).

5. Prior to May 4, 1998, the criteria for an evaluation in of 
40 percent for lumbosacral strain with diffuse degenerative 
changes, but no more, have been met. 38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

As an initial matter, the Board notes that, with respect to 
the issues decided herein, all relevant facts have been 
properly developed, and that all relevant evidence necessary 
for an equitable resolution of the issues on appeal has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, reports of VA rating 
examinations, reports of the veteran's medical treatment, the 
transcript of a hearing in October 1992, and private 
statements made by the veteran and his representative in 
support of his claim.  The Board has not been made aware of 
the existence of any further relevant evidence that is 
available in connection with the issues decided on appeal.  
Additionally, the veteran has clearly been apprised of the 
evidence needed to substantiate his claims.  See the March 
2001 notification letter to the veteran and most recently, 
the August 2001 Supplemental Statement of the Case, issued 
during the pendency of the appeal.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument in support of his claims.  
Accordingly, the VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  Therefore, no further assistance to the veteran 
regarding the development of the evidence is required.  See 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).

By rating decision dated in March 1992, the veteran was 
granted service connection for residuals of a cervical sprain 
with anterior subluxation of C3 on C4 with associated 
headaches, which was assigned a 10 percent rating under 
Diagnostic Code 5290, effective from August 5, 1991.  The 
veteran appealed that decision as to the initially assigned 
rating.  The Board remanded the case to the RO in February 
1995 for further development.  A rating decision of April 
1995 continued the denial of an evaluation in excess of 10 
percent; and continued a previous denial of an appealed claim 
of entitlement to service connection for a lumbar spine 
disability.  

In an August 1996 Board decision, the Board granted service 
connection for a disability of the lumbar spine, and remanded 
the case with respect to the claim for an increase for 
residuals of a cervical sprain with anterior subluxation of 
C3 on C4 with associated headaches.  Subsequently, a November 
1996 rating decision assigned a 10 percent evaluation for 
chronic low back strain, effective from August 1991; granted 
a separate noncompensable evaluation for muscle tension 
headaches, effective from August 5, 1991; and continued a 10 
percent evaluation for residuals of a cervical sprain with 
anterior subluxation of C3 on C4.  

In August 1997, the veteran filed a VA Form 1-646 with 
respect to the evaluations assigned for the low back strain, 
muscle tension headaches, and residuals of a cervical sprain 
with anterior subluxation of C3 on C4.  That month he also 
requested that the evaluations for his low back and cervical 
spine disabilities be reevaluated.  An October 1997 rating 
decision increased the assigned rating for the low back 
strain from 10 to 20 percent, effective from May 21, 1997.  A 
Supplemental Statement of the Case in October 1997 continued 
the noncompensable and 10 percent ratings for the headaches 
and cervical spine disabilities, respectively.  A January 
1998 rating decision continued the respective 20 and 10 
percent ratings for the low back strain and cervical spine 
disabilities.  

The veteran appealed the January 1998 rating decision as to 
the continued 20 percent evaluation for the low back strain, 
which he initiated by filing a notice of disagreement in 
March 1998.  Subsequently during the pendency of that appeal, 
an October 1998 rating decision increased the assigned rating 
from 20 to 40 percent, effective May 4, 1998.  An August 2001 
rating decision assigned the veteran's muscle tension 
headaches a 10 percent evaluation, effective from September 
23, 2000.

II.  Factual Summary

Medical evidence in connection with this appeal includes 
service medical records; reports of VA examinations; and VA 
clinical records.  The record also includes statements from 
the veteran and the transcript of testimony during an October 
1992 hearing.

During an October 1991 VA neurological examination, regarding 
the cervical spine,  the veteran complained of pain in the 
cervical spine region of his back, and that the back of his 
neck was tight and sore.  On examination, his cranial nerves 
were all quite normal except for some slight complaints of 
pain in the neck, and disability in rotating from side to 
side.  Otherwise the cranial nerves II-XII seemed normal.  
Sensations to pin prick and vibratory sense were normal 
throughout.  He was strong and well developed, and reflexes 
were normal.  Cerebellar testing was normal.  The diagnosis 
was possible disk problem in the neck.

During an October 1991 VA orthopedic examination, the veteran 
reported complaints of a constant pain in his neck, extending 
to the middle of the back and low back area.  He took Tylenol 
as needed.  He complained of intermittent numbness of both 
hands, and of weakness of his hands.  He reported having 
occasional neck pain and subsequent headaches.  On 
examination of the cervical spine, range of motion was normal 
for flexion, hyperextension, and lateral rotation to the left 
and right.  Abduction and adduction of both arms was normal.  
Pronation and supination was normal.  Flexion of the forearms 
was normal and hand grasp was normal.  Finger dexterity was 
normal.  The pertinent diagnoses were neck sprain; and 
history of intermittent paresthesia of hands.

During a March 1995 VA neurological examination, the veteran 
reported that his neck occasionally would swell in the back.  
He indicated that this would cause bilateral posterior 
occipital achy pain and this made his neck feel stiff.  He 
reported that this would sometimes radiate to a bitemporal 
position without any associated throbbing, nausea, vomiting 
or photophobia.  On examination, the neck manifested some 
mild bilateral paravertebral tenderness to palpation, but no 
significant abnormalities or deformities were appreciated.  
The veteran had an intact lordotic curvature.  He was able to 
flex the neck to 45 degrees, extend to 40 degrees, side bend 
to 45 degrees bilaterally, and rotate to 50 degrees to the 
left and to 60 degrees to the right.  There were no 
reproducible pains, weakness or numbness with the Spurling 
maneuver.  On neurologic examination cranial nerves II 
through XII were intact.  Motor function was 5/5 throughout 
without any fasciculations or atrophy noted.  Tone and bulk 
were normal.  There was no pronator drift and sensory was 
intact to all modalities throughout.  Reflexes were 3+ at the 
biceps, and 2+ at the wrists, bilaterally.  No pathologic 
reflexes were noted.  Pertinent coordination functions were 
intact bilaterally.  In review of cervical spine series done 
in 1992, there was some reversal of the cervical lordosis, 
but otherwise, no significant degenerative or other changes.  
The diagnosis was cervicalgia with associated muscle tension 
headaches.

During a March 1995 examination of the spine, the veteran 
complained of neck pain, associated with headaches that occur 
fairly regularly about once every two days.  He stated that 
he had numbness in both hands involving all five fingers.  On 
examination the veteran complained of pain with palpation of 
his cervical spine.  Palpation of the paravertebral 
musculature of the neck was nontender, with no palpable 
muscle spasm.  Examination of the upper extremities was 
unremarkable.  There was no muscle weakness or paresthesia of 
the upper extremities, and the veteran was able to place both 
hands behind his neck and back without difficulty.  Range of 
motion studies of the neck showed forward flexion to 67 
degrees; backward extension to 49 degrees; left and right 
lateral flexion was to 39 and 40 degrees, respectively; and 
rotation to the left and right was to 45 and 52 degrees, 
respectively.  X-ray studies of the cervical spine dated in 
March 1995 did not reveal any significant abnormality.  The 
relevant diagnosis was neck pain syndrome without objective 
evidence of impairment.  The examiner commented at the 
conclusion of the examination report that there was evidence 
of abnormal pain behavior and significant symptom 
magnification. 

During a November 1997 VA examination of the spine, the 
veteran reported having frequent flare-ups of back pain to 
the point of not being able to perform his landscaping 
duties.  He described his back pain as a burning, stinging 
sensation in the center of the sacral area with sciatica-like 
symptoms mostly involving the left lower extremity, which was 
worse with bending and prolonged standing.  He had no morning 
stiffness.  He reported that he used anti-inflammatory 
medications and muscle relaxants, and was enrolled in a pain 
clinic.  The examination report noted that a VA MRI of the 
lumbar spine in June 1997 revealed mild broad-based posterior 
extension of mixed signal at the level of L3-L4-L5, with the 
appearance of small osteophytes and bulging disk with mild 
narrowing of the neuroforamina bilaterally, slightly more 
prominent on the left. 

On examination of the spine, no obvious postural 
abnormalities or scoliosis was observed.  Ranges of motion of 
the cervical spine included forward flexion to 45 degrees, 
backward extension to 60 degrees, right and left lateral 
rotations were to 90 and 100 degrees, respectively.  Ranges 
of motion of the lumbar spine included forward flexion to 115 
degrees with subjective discomfort; backward extension to 40 
degrees; right and left lateral rotations were to 75 and 85 
degrees, respectively, with subjective discomfort on the left 
rotation.  The straight leg-raising test was negative.  The 
ankle jerk and patellar jerk reflexes were normal.  No 
atrophy of the upper or lower extremity muscles was noted.  

The November 1997 VA examination report contains an 
impression of chronic low back pain, post-traumatic in nature 
with bulging disk as mentioned before, L3-L4-L5 with 
intermittent sciatica-like symptoms, mostly involving the 
left lower extremity, frequent flare-ups.  The impression was 
that the flare-ups were sometimes severe, incapacitating the 
veteran for 36 to 48 hours making him unable to perform 
duties as a lawn mower worker.  The examiner concluded that 
the symptoms, when flaring up, were severe and debilitating 
in nature and associated with fatigability and 
incoordination.  

An associated November 1997 report of VA X-ray examination of 
the cervical spine noted that radiographs demonstrated 
reversal of the normal cervical lordosis suggesting 
underlying muscular ligamentous strain.  There was no 
evidence of acute fracture or dislocation, or of prevertebral 
soft tissue swelling.  No bone destruction was apparent.  The 
report of X-ray examination of the lumbar spine noted that 
radiographs demonstrated no evidence of spondylolisthesis or 
compression fracture, or of bone destruction.  Mild 
osteopenia was noted throughout the lumbar spine. Visualized 
soft tissues appeared unremarkable.

The veteran was afforded a VA compensation examination for 
neurological disorders in September 2000.  At that time, he 
reported having headaches for a number of years, which were 
predominantly in the occipital region and occurred three to 
four times a week.  He reported that when they occur, the 
headaches would last several hours and tended to be worse in 
the evening.  He reported that when the headaches became 
severe he had nausea and vomiting as well as photophobia.  He 
reported that he took Percocet for his headaches on an almost 
daily basis.  He also complained of significant neck pain and 
low back pain.  Physical examination revealed that the 
veteran was alert and oriented times three.  Cranial nerves 
II/XII were intact.  The veteran had palpable muscle spasm of 
the cervical region.  His forward range of motion was to 30 
degrees, backward was to 15 degrees for the cervical neck.  
Right and left bending was to 45 degrees to each side.  Right 
and left lateral turning was to 45 degrees for each side.  
His strength was 5/5 bilaterally.  He had good muscle bulk 
and tone.  His reflexes were 2+ bilaterally.  Sensation was 
intact.  Cerebellar [function] was intact.  The lumbar spine 
had a forward range of motion to 75 degrees, backward motion 
was 10 degrees right and left.  Bending was to 30 degrees.  
Right and left turning was to 30 degrees before elicitation 
of pain.  The examination report noted that the veteran 
currently worked as a lawn maintenance worker.  The 
impression was that the veteran was with headaches that met 
the criteria for migraine.  These currently bothered the 
veteran significantly; and impaired his level of 
concentration, however, did not prevent him from performance 
of his duties.  The impression further was that the veteran 
had a reduction in range of motion within the cervical and 
lumbar region as described.   

During a September 2000 examination of the spine, the veteran 
reported complaints of significant neck pain, and low back 
pain that was worse than the neck pain and radiated to his 
left leg.  He also reported having a weakness in his left 
leg, with some numbness.  He reported that he had some lack 
of endurance on prolonged physical activity, but that 
however, he was able to work as a lawn maintenance person, 
mowing lawns for two hours at a time.  He reported he 
currently took six Percocets a day.  He reported taking other 
medications including Motrin.  He stated that he had 
occasional flare-ups that were relatively mild, which were 
mainly precipitated by prolonged physical activity.  During 
these times he noted some weakness in his legs, with the left 
side worse than the right.  The veteran did wear a lumbar 
brace on occasion, and had never had back surgery.  He 
reported that he worked part-time as a lawn maintenance 
worker, doing physical tasks for up to two hours at a time.

On examination, the veteran had a mildly antalgic gait, 
favoring his left leg.  Range of motion in the cervical spine 
was normal.  He was able to flex forward to 45 degrees, 
extend backwards to 45 degrees, turn his hips to the right 
and left to 45 degrees, and bend his neck laterally to 45 
degrees.  Range of motion in the lumbar spine included 90 
degrees of forward flexion, 30 degrees of backwards 
extension, rotation of the trunk to the right and left to 30 
degrees, and lateral bending to 30 degrees. The veteran's 
strength was 5/5 in all groups of the upper extremity tested.  
He had mild proximal left lower extremity weakness in his 
iliopsoas, quad, and hamstring, graded at 4+/5.  The 
remainder of the musculature in the left lower extremity and 
the entirety of the right lower extremity was graded as 
normal at 5/5.  There was mild pain on palpation of the back.  
The musculature of the back was normal.  There were no 
postural abnormalities noted.  X-rays of the cervical spine 
showed a mild amount of cervical spondylosis and some 
reversal of normal cervical lordosis.  Any subluxation of C3 
on C4 was very mild.  MRI scans of the cervical and lumbar 
spine showed mild degenerative disease throughout the 
cervical and lumbar spine, without any significant herniated 
disks or canal stenosis.  

The September 2000 examination report concluded with an 
assessment that the veteran had had leg weakness since a fall 
about ten years before.  The veteran's range of motion in his 
cervical spine was normal, and was slightly below normal in 
the lumbar spine.  The examiner opined that when the veteran 
had flare-ups, he had additional loss of 5 percent of his 
range of motion.  The examiner opined that the veteran did 
have mild left leg weakness and a mild amount of 
incoordination in his gait secondary to the leg weakness; and 
that although the veteran was young, he had a slight amount 
of lack of endurance on prolonged physical activity.

In a follow-up opinion of July 2001, with respect to the 
September 2000 VA neurological examination, the examiner 
opined that the migraine headaches noted in September 2000 
were the same headaches previously ascribed as tension type, 
and were service connected.  Based on evaluation, the 
examiner opined that the veteran was not currently disabled 
by these headaches. 

III.  Legal Analysis

Since the present appeal, with respect to the headaches and 
cervical spine disabilities, arises from an initial rating 
decision that established service connection and assigned an 
initial disability evaluation, it is not the present level of 
disability that is of primary importance; rather, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  With 
respect to the lumbar strain with diffuse degenerative 
changes, entitlement to compensation had already been 
established and an increase in the disability rating is at 
issue in this appeal.  In this situation, the present level 
of disability is of primary concern.  Although 38 C.F.R. § 
4.2 requires that the whole history be reviewed to make a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

Notwithstanding that the veteran's originally assigned rating 
for his service-connected lumbosacral strain with diffuse 
degenerative changes were increased during the pendency of 
the claim, he seeks the highest possible rating for his 
disability, and the issue remains in controversy.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  See 38 
C.F.R. § 4.3.  

With respect to the cervical and lumbosacral spine 
disabilities, the United States Court of Appeals for Veterans 
Claims (Court) has emphasized that when evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board notes 
that under 38 C.F.R. § 4.40, the rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled. See 38 C.F.R. § 4.45.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  Moreover, it is the intention of the rating 
schedule to recognize actually painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joints.  See 38 C.F.R. § 
4.59.

Furthermore, the VA's General Counsel has determined that 
intervertebral disc syndrome involves loss of range of 
motion.  Therefore, pursuant to Johnson v. Brown, 9 Vet. App. 
7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered when 
a disability is evaluated under Diagnostic Code 5293. See 
VAOPGCPREC 36-97 (December 1997). 38 C.F.R. § 4.45 provides 
that the factors of disability regarding joints reside in 
reduction of their normal excursion of movements in different 
planes.  Inquiry will be directed to considerations of less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
deformity or atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).


A.  Determination of Initial Rating for Tension Headaches

The veteran claims entitlement to a higher initial rating for 
his service connected tension headaches.  That disability was 
assigned a noncompensable rating effective from August 5, 
1991, and a current rating of 10 percent effective from 
September 23, 2000, pursuant to Diagnostic Code 8100.  As the 
present appeal arises from an initial rating decision that 
established service connection and assigned an initial 
disability evaluation, the Board must review the entire 
period to ensure that consideration is given to the 
possibility of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The RO has evaluated the veteran's headache disability under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine.  
Headaches are rated by analogy to migraine.  38 C.F.R. § 4.20 
(2001).  Under Diagnostic Code 8100, evaluation is based on 
the extent of impairment due to attacks of migraine 
headaches.  A 50 percent rating for migraine requires very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating for migraine requires characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 10 percent rating for migraine requires 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A noncompensable rating 
requires migraine with less frequent attacks.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2001).

The record first shows evidence of symptoms diagnosed as 
meeting the criteria for migraine in a report of a VA 
neurological examination on September 23, 2000.  During that 
examination, the veteran reported that he had related 
symptoms of nausea, vomiting and photophobia when his 
headaches became severe.  The impression after examination 
was that while the headaches bothered the veteran 
significantly and impaired his level of concentration, they 
did not prevent him from performing his work duties.  
However, the current evidence does not suggest that the 
veteran's headaches are of such severity as to be considered 
characteristic-prostrating attacks as required for a 30 
percent rating under Diagnostic Code 8100.  38 C.F.R. 4.124a, 
Diagnostic Code 8100.  Accordingly, for the period from 
September 23, 2000, a rating in excess of 10 percent for 
headaches (most recently diagnosed as migraine) is not 
warranted, and the claim must be denied.  

The Board further finds that the evidence prior to September 
23, 2000 does not show that the veteran's headaches were 
associated with throbbing, nausea, vomiting or photophobia, 
nor was it diagnosed as migraine, but rather as muscle 
tension headaches.  The evidence prior to September 23, 2000 
does not show that the veteran's headaches were of such 
severity to be considered characteristic-prostrating attacks 
as required for a 10 percent rating under Diagnostic Code 
8100.  Thus, for the period since the effective date of the 
grant of service connection prior to September 23, 2000, a 
compensable rating for tension headaches is not warranted, 
and the claim must be denied.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

B.  Determination of Initial Rating for Cervical Anterior 
Subluxation of C3 on C4

The veteran claims entitlement to a higher initial rating for 
his service connected cervical anterior subluxation of C3 on 
C4, which is assigned a 10 percent evaluation, effective from 
August 1991.  As the present appeal arises from an initial 
rating decision that established service connection and 
assigned an initial disability evaluation, the Board must 
review the entire period to ensure that consideration is 
given to the possibility of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Arthritis due to trauma shall be rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2000).  Degenerative arthritis, meanwhile, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  In this 
regard, limitation of motion of the cervical spine shall be 
evaluated as 10 percent disabling when determined to be 
"slight" in nature; 20 percent disabling when determined to 
be "moderate" in nature; and a 30 percent disability 
evaluation requires that limitation of motion of the cervical 
spine be "severe" in nature.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2001).  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that the veteran is entitled to no 
more than the currently assigned 10 percent evaluation for 
"slight" limitation of motion of the cervical spine under 
Diagnostic Code 5290.  The Board notes that the range of 
motion in the cervical spine was found to be normal during 
the most recent VA orthopedic examination in September 2000, 
when he was able to flex forward to 45 degrees, extend 
backwards to 45 degrees, turn his hips to the right and left 
to 45 degrees, and bend his neck laterally to 45 degrees.  
These findings are consistent with previous examination 
findings throughout the period under evaluation.   
 
In making this determination, consideration has been given to 
the holding in DeLuca, supra, and the provisions of 38 C.F.R. 
§ 4.40 et. seq.  However, although there was palpable muscle 
spasm of the cervical region found in September 2000, the 
evidence summarized above does not show objective evidence of 
atrophy, weakened movement, excess fatigability, or 
incoordination.  These elements, to the extent shown on 
examination, are contemplated by the 10 percent evaluation 
currently in effect, and, thus, do not provide a basis for 
any increase in the 10 percent rating.  

The Board has also considered whether an increase is 
warranted under other diagnostic codes referable to the 
cervical spine.  However, there is no evidence of residuals 
of fracture of vertebrae as to warrant an evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2001).  Nor is there 
evidence of complete bony fixation (ankylosis) to warrant an 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2001).  Further there is no evidence of ankylosis involving 
the cervical spine as needed to warrant an evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5287 (2001).  Also, as 
reflected in the factual summary, the veteran presented 
complaints of numbness in his upper extremities, however, 
there is no objective medical evidence of neurologic symptoms 
as needed to warrant evaluation pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2001).

Absent clinical findings regarding limitation of motion of 
the cervical spine, the Board finds no basis to conclude that 
this disability is more than slight in nature.  See 38 C.F.R. 
§ 4.7.  As such, an increased rating is not warranted at this 
time.  See 38 C.F.R. § 4.71a, DC 5290.  The Board finds that 
the evidence shows that this level of impairment has existed 
since the effective date of the grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).

C.  Rating for Lumbosacral Strain with Diffuse Degenerative 
Changes

With respect to the veteran's lumbosacral disability, in 
August 1997 he provided a claim for a rating higher than the 
then current 10 percent evaluation.  An October 1997 rating 
decision increased the rating to 20 percent, effective from 
May 21, 1997.  The veteran appealed from a January 1998 
rating decision that continued the 20 percent rating.  During 
the appeal, an October 1998 rating decision increased the 
rating from 20 to 40 percent, effective from May 4, 1998.  
Inasmuch as the increased evaluations assigned in October 
1997 and May 1998 during the pendency of the claim and appeal 
do not reach the maximum benefit under the rating schedule, 
the claim for an increased evaluation remains in controversy 
and is still a viable issue for appellate consideration by 
the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran's low back disability is currently evaluated as 
40 percent disabling, and as 20 percent disabling prior to 
May 4, 1998, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Under that Diagnostic Code, the criteria for a 20 
percent evaluation requires moderate intervertebral disc 
syndrome with recurring attacks.  The criteria for a 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with little intermittent 
relief.  The maximum rating of 60 percent requires findings 
of a pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 

As there is evidence of degenerative joint disease, the 
veteran's low back disability may be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5292 (limitation of lumbar motion).  
Degenerative arthritis under Diagnostic Code 5003, is 
evaluated on the basis of limitation of motion of the joint 
or joints affected.  Under Diagnostic Code 5292, the criteria 
for a 20 percent evaluation include findings reflective of a 
moderate limitation of motion of the lumbar spine.  Severe 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation, which is the maximum allowable under that 
code.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, the criteria 
for a 20 percent evaluation requires findings reflective of 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Diagnostic Code 5295 provides for a 
maximum rating of 40 percent, which requires findings 
reflective of a severe lumbosacral strain, manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.



i.  Evaluation in Excess of 40 Percent for Lumbosacral Strain 
with Diffuse Degenerative Changes

The record associated with treatment shows evidence of 
bilateral chronic lumbar radiculopathy, more on the left than 
right side, as indicated during treatment in May 1998.  
During treatment the veteran has complained of chronic low 
back pain, worse on the left, which radiated down the left 
leg to the calf, and some numbness in both lower extremities.  
On physical examination in May 1998 trigger points were noted 
as negative; there was numbness of the legs; straight leg 
raising was negative; and pulses and deep tendon reflexes 
were within normal limits. 

As shown by the most recent medical evidence contained in the 
September 2000 VA examination report, the medical evidence 
shows that the veteran's low back disability is manifested by 
mild degenerative disease throughout the lumbar spine without 
any significant herniated disks or canal stenosis; with a 
slightly below normal range of motion in the lumbar spine.  
That report noted that the veteran had a mildly antalgic 
gait, favoring his left leg, with mild proximal left lower 
extremity weakness in cited areas, otherwise the strength was 
5/5.  The musculature of the back was normal and there were 
no postural abnormalities found.  

On considering all objective evidence of record and the 
veteran's own statements and testimony, the Board finds that 
the veteran's low back disability is currently best 
characterized as severe intervertebral disc syndrome, with 
recurring attacks with intermittent relief.  On that basis, 
the Board finds that pursuant to Diagnostic Code 5293, an 
increased rating in excess of 40 percent is not warranted for 
the veteran's low back disability.

There is no evidence of symptoms of intervertebral disc 
syndrome that would warrant a higher evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  The clinical evidence 
shows that palpation of the lower back does result in mild 
pain, with slightly below-normal range of motion.  He also 
has mild left lower extremity weakness.  But the symptoms are 
not reflective of a pronounced intervertebral disc syndrome; 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  In this regard, there is no objective evidence that 
the veteran experiences little intermittent relief due to his 
disability.  He has reported that he only had occasional 
flare-ups that resulted in relatively mild symptoms.  Thus, 
while the evidence shows recurring attacks with intermittent 
relief, it does not show that he experiences persistent 
pronounced symptomatology.  As such he does not more nearly 
meet the criteria for a 60 percent evaluation under 
Diagnostic Code 5293. See 38 C.F.R. § 4.7.

As noted above, the VA's General Counsel has determined that 
intervertebral disc syndrome involves loss of range of 
motion.  Therefore, pursuant to Johnson v. Brown, 9 Vet. App. 
7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered when 
a disability is evaluated under Diagnostic Code 5293. See 
VAOPGCPREC 36-97 (December 1997).  However, even considering 
the veteran's complaints of pain, the preponderance of the 
evidence is against a finding of more than severe 
intervertebral disc syndrome with severe, recurring attacks, 
with intermittent relief.  During flare-ups, there is clearly 
an additional loss of a small amount of motion (5 percent), 
with mild left leg weakness and an associated mild amount of 
incoordination in his left leg gait, and a slight amount of 
lack of endurance with prolonged activity.   However, the 
reported findings as to range of motion do not show more than 
severe loss of motion, even when consideration is given to 
additional loss of motion due to pain, weakness, fatigue and 
incoordination.  

Thus on reviewing the evidence of record, the Board does not 
find a basis for an increase in excess of 40 percent for the 
veteran's low back disability.  Based on the totality of the 
evidence as discussed above, the veteran's low back 
disability does not show the criteria necessary for a higher 
evaluation under any of the relevant Diagnostic Codes.



ii.  Evaluation in Excess of 20 Percent Prior to May 4, 1998 
for Lumbosacral Strain with Diffuse Degenerative Changes

The Board finds that the medical evidence shows that the 
level of impairment of the veteran's lumbosacral disability 
prior to May 4, 1998 was essentially similar to that 
thereafter.  As shown in the November 1997 VA examination, 
the veteran had chronic low back pain with bulging disk and 
intermittent sciatica-like symptoms, which mostly involved 
the left lower extremity and frequent flare-ups.  The 
examiner's impression was that the flare-ups were sometimes 
severe, incapacitating the veteran for 36 to 48 hours.  
During those flare-ups the veteran was unable to perform his 
job duties.  The examiner further described the flare-ups as 
severe and debilitating, associated with fatigability and 
incoordination. 

The Board notes that the lumbar spine range of motion studies 
contained in VA examinations suggest a deterioration after 
May 4, 1998.  However, after considering all the evidence as 
a whole, the Board finds that the level of impairment of the 
veteran's lumbosacral disability prior to May 4, 1998 was 
essentially similar to that thereafter and similarly meets 
the criteria warranting an increased evaluation of 40 percent 
prior to May 4, 1998, under Diagnostic Code 5293. 

Similarly, the evidence of record prior to May 4, 1998 does 
not show that the veteran manifested symptomatology that 
approximated or more nearly approximated that necessary for a 
higher evaluation than 40 percent under the rating criteria 
set forth above.  The Board notes that during the November 
1997 VA examination, the veteran's ankle jerk and patellar 
jerk reflexes were normal.  The impression at that time noted 
that the sciatica-like symptoms were intermittent.  On this 
basis the Board finds that the level of impairment of the low 
back symptomatology prior to May 4, 1998 does not meet the 
criteria necessary for an evaluation in excess of 40 percent 
under Diagnostic Code 5293.   




iii.  Concluding Analysis Regarding the Lumbosacral 
Disability

The Board notes that there is no medical evidence or claim of 
ankylosis of the lumbar spine, or complete bony fixation 
(ankylosis) of the spine to warrant an increased evaluation 
under either 38 C.F.R. § 4.71a, Diagnostic Codes 5289 or 
5286, respectively, either before or from May 4, 1998.  There 
also is no evidence of a fracture of a vertebra with cord 
involvement or demonstrable deformity of a vertebral body as 
to warrant an increase under 38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2001).

40 percent is the highest rating allowed under Diagnostic 
Codes 5292 (limitation of motion of the lumbar spine) and 
5295 (lumbosacral strain).  Consequently, evaluation of his 
low back disability under either of those Diagnostic Codes 
would not yield a higher evaluation for the veteran.

D.  Conclusion

In reaching the foregoing determinations, the Board has 
considered the complete history of the veteran's disabilities 
on appeal.  The Board has also considered the current 
clinical manifestations of these disabilities and their 
effect on the veteran's earning capacity, as well as the 
effects upon his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  With respect to the cervical and 
lumbosacral spine disabilities, the functional impairment 
which can be attributed to pain or weakness has also been 
considered, see 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 
Vet. App. at 206.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, for the reasons stated, the Board finds no 
regulatory provisions that would support the assignment of a 
higher rating than that assigned here.  Further, as the 
preponderance of the evidence is against the claims for an 
increase over that assigned, the benefit of the doubt 
doctrine is not applicable for a further increase, and the 
veteran's claims for an increase must be denied beyond that 
provided here.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b) (2001).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran has not been hospitalized 
recently for treatment of his disabilities under 
consideration here.  Based on this information, the Board 
finds that the RO did not err in failing to refer this claim 
to the Director of the Compensation and Pension Service for 
an initial determination.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996).


ORDER

A compensable evaluation for a headache disability, prior to 
September 23, 2000, is denied. 

An evaluation in excess of 10 percent for a headache 
disability, from September 23, 2000, is denied.

An evaluation in excess of 10 percent for a cervical spine 
disability is denied. 
 
A 40 percent evaluation for a lumbosacral disability is 
granted from May 21, 1997 to May 3, 1998, subject to 
controlling regulations governing the payment of monetary 
benefits.


An evaluation in excess of 40 percent for a lumbosacral 
disability, from May 4, 1998, is denied. 



		
	WARREN W. RICE, JR.
	Acting Member, Board of Veterans' Appeals

 

